McDonald, justice.
In Bennett v. State, 546 So.2d 1192, 1192 (Fla.2d DCA 1989), the district court certified the following question as being of great public interest: “Does section 893.-13(l)(e), Florida Statutes (1987), violate the one subject rule of article III, section 6 of the Florida Constitution?” We answered this question in the negative and held the statute to be constitutional in Burch v. State, 558 So.2d 1 (Fla.1990), and, therefore, approve Bennett.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.